In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-18-00378-CR

DAVID MARTIN TIJERINA, Appellant            §    On Appeal from the 355th District Court

                                            §    of Hood County (CR13899)

V.                                          §    November 7, 2019

                                            §    Opinion by Justice Womack

THE STATE OF TEXAS                          §    (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. We modify the judgment and incorporated

order to withdraw funds and the bill of costs to delete $45 from the trial court costs

assessed, leaving total costs of $670. It is ordered that the judgment of the trial court

is affirmed as modified.

                                       SECOND DISTRICT COURT OF APPEALS



                                       By /s/ Dana Womack
                                          Justice Dana Womack